I have the honor to convey to you, and through you to the members of this Assembly, greetings from my Sovereign, His Majesty King Birendra Bir Bikran Shah Dev, and his best wishes for the success of the forty-first session of the General Assembly.
On behalf of ray delegation, and on my own, I have great pleasure in extending warm and cordial felicitations to you. Sir, on your unanimous election to the high office of President of the General Assembly. It is as much a tribute to your country, Bangladesh, which is deeply committed to the principles of the United Nations and with which Nepal enjoys excellent neighborly relations, as it is recognition of your own personal qualities and contributions for which we in Nepal have high regard. My delegation is convinced that under your able and wise stewardship the Assembly will achieve all desired results.
We take particular pride in the fact that such an eminent representative of South Asia should be called upon to preside over a session of the General Assembly so soon after the formal establishment of the South Asian Association for Regional Co-operation (SAARC).
At this time, I should also like to place on record the deep appreciation of my delegation to Mr. Jaime de Pinies of Spain, who presided over the memorable fortieth session of the General Assembly with such impartiality and distinction. I take this opportunity to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his continuing contribution to the cause of international peace and co-operation. We gratefully acknowledge his tireless efforts to strengthen and rejuvenate the United Nations in the past, confident that they will continue into the future as well.
Only last year we observed with due solemnity the fortieth anniversary of the founding of the United Nations. We then collectively reviewed the achievements and shortcomings of the United Nations in the four decades of its existence. We were elated at the many successes of the United Nations but dismayed that more could not be achieved. And the sense of disappointment was nowhere perhaps more palpable than in the all-important sphere relating to international peace and security.
A significant and positive outcome of the fortieth session of the General Assembly was the proclamation to designate 1986 as the International Year of Peace. This has provided not only an opportunity for all of us to recommit ourselves to the cause of the promotion of peace - the principal purpose of the United Nations - but also to focus on its problems and prospects. Thus, though none of us present here can confidently declare the world is more secure in 1986 than in any preceding year because of the activities spurred, world-wide, by observance of the International Year of Peace, it must be acknowledged that there is now perhaps a better appreciation of the fact that global peace must be defined and nurtured in its totality. It is with considerable pleasure, therefore, that I can convey to this Assembly the fact that, in keeping with the United Nations resolution, the International Year of Peace is being observed in Nepal in a variety of ways designed not only to stimulate practical and concerted actions for peace but also to provide opportunities for serious reflection on its nature and condition. Among them are plans for lighting an eternal peace flame in Lumbini -the birthplace of that great apostle of peace and goodwill, Lord Gautam Buddah -from the peace torch that, at this time, is going around the globe as part of the First Earth Run which was inaugurated by the Secretary-General earlier this month.  Mention has already been made of the fact that real prospects for global peace and security were not enhanced in 1986 as they ought to have or could have been. The reasons for this are not far to seek. Primarily, of course, they can be traced to the fact that where the all-important question of nuclear war and the arras race is concerned no headway has been Bade in 1986. Indeed, though the process of dialog initiated between the United States and the Union of Soviet Socialist Republics in Geneva last November was encouraging and was welcomed as such, it has still to lead to another summit where concrete measures designed to promote the cause of peace can be agreed upon between the two super-Powers.
As it is, there has been no forward motion on scaling down the nuclear arms race, though this is not due to want of worth-while proposals. Indeed, bold and attractive offers for reducing long-range nuclear weapons, freezing nuclear arsenals at pre-determined levels and banning their deployment outside national borders and eliminating them altogether before the end of the century have been made. However, not only have they all been rejected on one or another ground, but the four-times unilaterally extended moratorium on nuclear testing by the Soviet Union has not been reciprocated by the United States either. Thus, even as the glow from the United States-Soviet summit meeting in Geneva last November rapidly faded, uncompromising endeavors to hurtle the nuclear arms competition into the arena of outer space - a common heritage of mankind - continued unabated. It is no comfort, in the meantime, to have to be reminded how vulnerable peoples everywhere are to the dangers of nuclear radiation, even in peacetime.
The tragedy is that, even in the year designated by the United Nations the International Year of Peace, there is no universal acceptance that in a nuclear age national security cannot be secured by unilateral means; that the mutual vulnerability of the super-Powers is an essential characteristic of our times; or even that the most effective first step in arresting the nuclear arms race is a comprehensive nuclear-test-ban treaty.
The Nepalese delegation is convinced that a comprehensive nuclear-test-ban treaty would represent a turning point in the history of arms control by making such negotiations free from the pressure of constant technological developments. Also, apart from the fact that a specific commitment by the major nuclear Powers has been enshrined in various international agreements, including the Treaty on the Non-Proliferation of Nuclear Weapons, it is now technically possible to verify nuclear-weapon testing.
Yet, while it is clear that the very first priority on the global agenda must be to halt, then reverse and ultimately end nuclear armament, my delegation is also deeply concerned about the extension of super-Power confrontation in various parts of the world, including the Indian Ocean region.
No less disturbing is it to my delegation to note that a great many developing countries are themselves indulging in expensive and unbridled arms competition in conventional weaponry, with some even assuming the status of major arras suppliers or exporters.
To its great distress, ray delegation notes that, despite the pledges and spirit of the International Year of Peace, 1986, what was expected to be a historic International Conference on the Relationship between Disarmament and Development had to be postponed despite the great interest the Conference had naturally sparked and the convening in the United Nations of a number of preparatory meetings for the Conference. My delegation had been looking forward to the International Conference on the Relationship between Disarmament and Development with much anticipation. Quite apart from the fact that Nepal has always championed the cause of general and complete disarmament, what bears particular recollection in this context is that it was precisely because of the close and intimate connection between peace and development that His Majesty King Birendra proposed in 1375 that Nepal bs declared a zone of peace, a proposal that I feel much gratified to state has received the support of 79 countries thus far, for which I take the opportunity to express our gratitude.
I wish also to reiterate that Nepal's peace initiative, rooted as it is in the idea of institutionalizing peace in what is a geostrategic part of the Indian Ocean hinterland, is in conformity with the ideals of the United Nations and the principles embodied in its Charter, as well as those of the Non-Aligned Movement, of which Nepal is a proud founding member. We also believe that it will act as a complement to, and not detract from, other worthy peace initiatives, whether they relate to the South Pacific, the South Atlantic, South or South-East Asia, the Mediterranean, the Indian Ocean or even the African continent as a whole.
As we survey the world political situation we are naturally dismayed that no progress has been recorded as far as resolving the familiar and hemorrhaging, conflicts of yesteryear is concerned. Indeed, pernicious tendencies for the strong to dominate the weak continue.
It is the altogether depressing reflex of some to settle scores, real or imagined, by actual resort to arms or to crude threats to do so. The sacrosanct doctrine of non-intervention in the domestic affairs of sovereign States is trampled underfoot. Decades-old injustices and tyrannies, created by myths and prejudices of racial superiority, continue with impunity. Terrorism shows its ugly visage every now and then, too often accompanied by outbursts of horrific deeds and the spilling of innocent blood. And East-West rivalry exacerbates regional tensions and conflicts.
A sense of hopelessness and futility pervades west Asia, where the cycle of death, destruction and despair continues its grim progression. In other words, the
prospects for peace in West Asia not one iota brighter in the International Year of Peace than at any time in the past few turbulent decades.
As far as my delegation is concerned, we remain firm in our belief that a lasting solution to the problems besetting West Asia will continue to elude the international community unless the right of the Palestinian people to self-determination and a homeland of their own in that region is universally accepted. Nepal is also convinced that a just, comprehensive and lasting peace in West Asia cannot be achieved unless it is recognized that all States of the region, including Israel, have the inalienable right to exist within secure and well-defined boundaries - that is to say, the right to independent sovereign existence free from threats and acts of force. Finally, the third vital element in any comprehensive peace settlement for West Asia, in Nepal's view, is the withdrawal of all Israeli forces from territories occupied since 1967.
The situation in Lebanon exemplifies to a very great degree the tragedy and dilemmas of West Asia, providing as it does an ongoing stage for invasion, civil strife and the clash of competing foreign interests. Nepal has long viewed with concern the challenges to the sovereignty of that small and independent country, especially the suggestion that a part of that sovereign and proud country should be considered as falling within the defense perimeter of an adjacent neighbor. As a small, independent and peace-loving country that desires to be a zone of peace, Nepal is proud to be contributing, in however modest a way, to the cause of peace in southern Lebanon through participation in United Nations Interim Force in Lebanon (UNIFIL) operations. Nepal will continue to support any peace initiative that restores full and legitimate Lebanese sovereignty over the whole of Lebanon and secures the withdrawal of all foreign forces and the acceptance by all concerned of the need for non-interference in the internal affairs of Lebanon.
I take this opportunity to reiterate Nepal's appeal to Iran and Iraq, fellow members of the Non-Aligned Movement, to forsake armed conflict and seek a peaceful settlement of their dispute.
Similarly, Nepal renews its call for a peaceful settlement of the Cyprus problem and reiterates its support for the territorial integrity, independence, sovereignty and ncn-aligned character of Cyprus. It is the view of my delegation that inter communal talks under the auspices of the Secretary-General offer the best hope of achieving a satisfactory am' lasting solution.
The situation in Afghanistan, despite the best efforts of the Secretary-General's special envoy, Mr. Diego Cordovez, continues to be a source of tension in the region and a cause of deep anxiety for people everywhere, involving as it does the potential for a super-Power confrontation. It is distressing that all norms of inter-State behavior are being violated in Afghanistan through a, continued and prolonged foreign military presence.
This Assembly has more than once in the past unequivocally pointed out what the essentials of a satisfactory political solution of the problem in Afghanistan are. These entail the withdrawal of all foreign troops from Afghan is tan, the return of Afghan refugees to their homeland in dignity and honor and their participation along with others in determining their own political destiny free from outside interference or intervention.
Similarly, Nepal is deeply concerned about the situation in Kampuchea. Nepal notes with regret that, despite the continuing concern of the international community regarding the Kampuchean issue, as reflected in the relevant General Assembly resolutions and the Declaration on Kampuchea adopted by the International Conference, the prospects for peace and tranquility in the land of Ankgor Wat have not improved appreciably.
While taking positive note of the recent diplomatic initiatives and contacts in this context, Nepal calls for a just and lasting resolution of the Kampuchean problem. We reiterate our demand for the withdrawal of all foreign forces from Kampuchea, the restoration and preservation of its independence, sovereignty and territorial integrity and respect for the inalienable right of the Kampuchean people to determine their own destiny without outside interference. Such an approach, we are convinced, would not only contribute to the establishment of peace in Kampuchea but also greatly assist in making South East Asia a zone of peace, freedom and neutrality, a concept which Nepal heartily endorses.
North East Asia too has for many years remained a source of considerable anxiety, in particular the politically divided Korean peninsula. Once the arena of an awesome global conflict, the Korean peninsula still retains its highly explosive potential. It is imperative in the interests of regional and international peace and security, therefore, that the tense situation in the Korean peninsula be defused. This, we are convinced, can best be achieved by the peaceful national reunification of Korea without any outside interference.
My delegation has just expressed its concern regarding the situation obtaining in several parts of the Asian continent, which is conditioned by Nepal's well known commitment to peace and its conviction that the doctrine of non-interference and non-intervention must remain inviolable if the principles and ideals of the United Nations Charter are to continue to have any meaning or relevance.
It is therefore only logical that my delegation should view with alarm and distress recent developments in Central America. We consider it essential that outside Powers should refrain from actions aimed at setting in motion forces of instability and tension in that region. I therefore take this opportunity to reiterate Nepal's endorsement of Security Council resolution 530 (1983), which reaffirm the right of all the States of the region to live in peace and freedom, as well as its support for the admirable efforts of the Contadora Group to bring about a peaceful resolution of the problem of sovereignty, independence and honor for all the States of Central America.
Turning now to the African continent, ray delegation is outraged by the manner in which the racist regime in South Africa continues to suppress, exploit and dehumanize its blade majority under the socially unjust, morally indefensible and brazenly racist policy of apartheid. Nepal is fully convinced that the unmitigated evil of apartheid, the source of acute suffering, deprivation and violence in South Africa and much of southern Africa, must be wiped once and for all from the face of the earth.
We are fully convinced that the application of comprehensive mandatory economic sanctions against South Africa represents the best and last chance that remains for peaceful change towards democratic majority rule in South Africa. We therefore join others, including fellow members of the Non-Aligned Movement, in urging the invoking of such sanctions against South Africa under chapter VII of the Charter, and are encouraged that public opinion in some Western countries that oppose sanctions is increasingly supporting the need for them and their effectiveness in expediting the long overdue political transformation in South Africa.
Is it any surprise that a stubborn racist regime such as South Africa's should continue, with virtual impunity, to defy the will of the international community by continuing to delay the granting of immediate independence to Namibia, for which the United Nations has the sole responsibility? Nepal reaffirms its unwavering support for the struggle of the Namibian people for independence and salutes the South West Africa People's Organization for its heroic endeavors to achieve that laudable end. My delegation renews its call on the international Community to
speed endeavors to bring about the early implementation of the relevant Security Council resolutions as well as the program of Action outlined by the Vienna International Conference on Immediate Independence for Namibia, which was endorsed by the General Assembly at its special session only last week.
Nepal is seriously concerned about the problems of drug abuse and illicit trafficking, which require for their resolution the urgent collective attention of the international community. We therefore look forward eagerly to participating in the International Conference on Drug Abuse and Drug Trafficking, to be held in June next year in Vienna under the presidency of the Prime Minister of Malaysia, Mr. Mahatir bin Mohamad.
Another serious problem of our times is the menace of terrorism, which appears of late to have taken a particularly virulent form and has involved the taking of innocent human lives. Since terrorism, in all or any of its manifestations, depends on spreading terror by the seeming randomness or senselessness of its incidence, it is a particularly vile and dangerous form of organized violence, especially in an age of easy access to weapons of mass destruction.
My country would therefore join in any concerted international effort to help eradicate this scourge, including the effort sponsored by the United Nations. We were particularly gratified during the fortieth session of the General Assembly that the Security Council unanimously and unequivocally condemned all acts of hostage taking and abduction as well as terrorism in all its forms. We believe efforts in that direction must continue at both the international and the regional levels.
It is for this reason that Nepal is encouraged that terrorism ~ which has yet to be defined by the United Nations - is also receiving due attention in regional forums, such as the recently launched South Asian Association for Regional Co-operation (SAARC), which, at its meeting last month in Dhaka, deliberated in depth on the problem.
However, efforts to curb the menace of terrorism in South Asia are, as the Assembly is well aware, only one of the many areas that have been identified for co-operation among members of SAARC. Though the scope and significance of regional co-operation among the nations of South Asia is immense and a beginning only has been made in regional co-operation for the socio-economic development of the teeming millions of people in South Asia, I am pleased to say that the idea has, despite some early adverse predictions, very definitely, and happily, struck root. We believe that, apart from providing an effective instrument for co-operation in our region, the creation of SAARC comes at a time when the weakening of global economic independence and difficulties in the restructuring of the international economic order mean that there are greater responsibilities than ever before on South-South co-operation.
Mr. President, my delegation shares your view, expressed in your eloquent opening address to the forty-first session of the General Assembly, that for some time now the world economy has presented a sombre picture. This is due, as was underscored at the recent summit meeting of Heads of State or Government of Non-Aligned Countries in Harare earlier this month, to a crisis in the international economic situation itself. As all developing countries are only too painfully aware, this is manifested in imbalances and inequities that work against their economic well-being.
As was also noted in Harare, this gloomy situation has been further aggravated by the myopic, self-centerED policies of some developed countries which favor neither the growth of the world economy nor structural reforms in the international economic system.
My delegation is concerned about the effects of the continuing instability of
the world economy and is conscious of the clear nexus that exists between trade,
money, finance and development. It is only natural, therefore, that Nepal should
view with dismay and frustration the spectacle of steeply falling commodity prices triggering a further deterioration in the terms of trade of developing countries, a proliferation of protectionist trends and a general increase in discriminatory practices. All this has led not merely to disregard of the principles and practices of the General Agreement on Tariffs and Trade (GATT) but also to other trade restrictions that have been specially severe as far as the exports of the developing countries are concerned. At the same time, it has spurred high interest rates, monetary and financial instability, unmanageable and mounting external debt repayment burdens, a misalignment of exchange rates and, to top it all, a reverse transfer of scarce resources from the developing to the developed countries.
The impact of these sombre developments on the international political and social climate is obvious and, indeed, awesome. Indeed, in this interdependent world of ours it reQuires no great prescience to realize that instability thus caused could not merely easily lead to domestic upheavals but ultimately constitute a threat to regional and international peace. As it is, it is most disconcerting to note that the harsh economic uncertainties facing the developing world, particularly the least developed countries, come at a time when there has been a decline in concessional flows. This being so, we cannot but regret that the official development aid target of 0.7 per cent of the gross national product called for under the Third United Nations Development Decade, continues to remain unfulfilled.
Similarly, we cannot remain indifferent to the fact that despite strong international coMmiitment official development assistance flows to the least developed countries have remained less than half the target of 0.15 per cent agreed to in the Substantial New program of Action for the Least Developed Countries for the 198 s. As last year's mid-term review meeting on the implementation of that Substantial New program of Action demonstrated, there is a regrettable gap between the promises and the performance of the donors. While earnestly hoping for the attainment of the target of 0.15 per cent of their gross national product, or the doubling of their current official development assistance for the least developed countries, I take this opportunity to renew our appeal for effective implementation of the special measures adopted by the United Nations for land-locked developing countries.
My delegation looks forward with considerable hope to both the forty-first session of the General Assembly and the seventh session of the United Nations Conference on Trade and Development (UNCTAD) resulting in constructive dialog between the developed and the developing nations towards identifying a common approach to the all-important interrelated problems regarding money, external debt, trade and development.
I have already referred to the Harare summit of non-aligned countries in the context of its concern with regard to the world economic situation. As a founding member of the Non-Aligned Movement, Nepal takes great pride in the advances which the Movement has recorded in its 25 years of existence in the worthy pursuit of peace and social and economic justice, based on the ideals and principles of the Charter of the United Nations.
Nepal was not only honored to celebrate this peace movement's silver jubilee in Harare but particularly happy that the prestige and weight of the 101-member Movement could be brought to bear on a multitude of crucial political issues of our times, including especially those pertaining to the arms race and disarmament and to the situation in South Africa and Namibia. Nepal, I know, is not alone in believing that the Non-Aligned Movement continues to be as relevant today as when it was first founded at the height of the cold war.
As usual, the agenda of the General Assembly is a full and wide-ranging one. Given the responsibilities of the United Nations, it could hardly be otherwise. In a sense, however, this year it will have an additional task: that of examining how the financial and administrative effectiveness of the Organization can be improved, as it must be, especially against the background of the financial crisis of the United Nations. We shall as usual lend our unstinting support to any endeavor that aims at preserving and strengthening the United Nations, for in Nepal's oft-stated view the alternative to the present United Nations can only be a stronger and more effective United Nations.
